DETAILED ACTION

Remarks
This Office Action is in response to the application 17/228297 filed on 12 April 2021.
Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1, 11, and 12, the following is recited (emphasis added): “wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges.” The claimed “large” number of vertices and edges is relative terminology. The claims do not define what is a “large” number of vertices and edges, the specification does not provide a standard for ascertaining the requisite degree, and 

As to claims 2-10, they depend from claim 1 and therefore inherit its deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Patent Application Publication No. 20080243811 A1, hereinafter referred to as He) in view of Li, Ye, et al. ("An experimental study on hub labeling based shortest path algorithms." Proceedings of the VLDB Endowment 11.4 (2017): 445-457. Cited on the IDS dated 12 April 2021. Hereinafter referred to as Li).
As to claim 1, He teaches a computer implemented method for keyword searching over a knowledge graph, wherein the Knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the knowledge graph is enhanced with static labels (see He para. 0024: Graph G is labeled), the method comprising the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords);
constructing dynamic labels based on the set of keywords (Note: The claimed “dynamic labels” are interpreted in light of the instant specification, which states the following at para. 0015: “Dynamic labels are constructed online, which means during the runtime of the keyword search. The dynamic labels are constructed based on the set of keywords by mapping keywords of the set of keywords to vertices of the knowledge graph.”; see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes; and see He para. 0069: the IB-index is created at runtime); and
determining a subgraph of the knowledge graph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree) based on the dynamic labels (see He para. 0059-0060: the IB-index is utilized to answer keywords queries on the graph);
wherein the step of constructing dynamic labels includes:
obtaining keyword vertices by mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
obtaining for the keyword vertices distances between the keyword vertices and predecessors of the keyword vertices (see He para. 0059-0060: determination of the distance between keywords and nodes).
He does not appear to explicitly disclose wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph; and determining a subgraph of a knowledge graph based on static labels.
However, Li teaches:
wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph (see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph);
determining a subgraph of a knowledge graph based on static labels (see Li section 6.4.2: path query).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Li because labeling the graph with distances provides an index that greatly enhances query performance for graph queries (see Li section 6.4.3).

As to claim 5, He as modified by Li teaches wherein when a keyword of the set of keywords includes more than one keyword vertex, the distance for the keyword vertex with a minimal distance to its predecessor is obtained  (see He para. 0021: index structure captures shortest path information between nodes and keywords).

As to claim 8, He as modified by Li teaches wherein the step of determining the subgraph for the set of keywords includes:
determining a shortest path between each pair of keyword vertices (see He para. 0021: index structure captures shortest path information between nodes and keywords) based on static labels (see He para. 0024: Graph G is labeled; and see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph) and dynamic labels of the keyword vertices (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), such that the subgraph of the knowledge graph is minimal with regard to distances between the keyword vertices  (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree).

As to claim 11, He teaches a non-transitory computer readable medium which which is stored a computer program (see He para. 0012: a machine-readable storage devices stores instructions for execution by a machine to perform the method of the invention) for keyword searching over a knowledge graph, wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the knowledge graph is enhanced with static labels (see He para. 0024: Graph G is labeled), the computer program, when executed by a computer, causing the computer to perform the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords);
constructing dynamic labels based on the set of keywords (Note: The claimed “dynamic labels” are interpreted in light of the instant specification, which states the following at para. 0015: “Dynamic labels are constructed online, which means during the runtime of the keyword search. The dynamic labels are constructed based on the set of keywords by mapping keywords of the set of keywords to vertices of the knowledge graph.”; see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes; and see He para. 0069: the IB-index is created at runtime); and
determining a subgraph of the knowledge graph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree) based on the dynamic labels (see He para. 0059-0060: the IB-index is utilized to answer keywords queries on the graph);
wherein the step of constructing dynamic labels includes:
obtaining keyword vertices by mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
obtaining for the keyword vertices distances between the keyword vertices and predecessors of the keyword vertices (see He para. 0059-0060: determination of the distance between keywords and nodes).
He does not appear to explicitly disclose wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph; and determining a subgraph of a knowledge graph based on static labels.
However, Li teaches:
wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph (see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph);
determining a subgraph of a knowledge graph based on static labels (see Li section 6.4.2: path query).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Li because labeling the graph with distances provides an index that greatly enhances query performance for graph queries (see Li section 6.4.3).

As to claim 12, He teaches a system for keyword searching over a knowledge graph, wherein the system comprises at least one memory unit for storing a set of keywords and/or least one non-transitory memory unit on which is stored a computer program (see He para. 0012: a machine-readable storage devices stores instructions for execution by a machine to perform the method of the invention) for the keyword searching over the knowledge graph, wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the Knowledge graph is enhanced with static labels (see He para. 0024: Graph G is labeled), the computer program, when executed by a computer, causing the computer to perform the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords);
constructing dynamic labels based on the set of keywords (Note: The claimed “dynamic labels” are interpreted in light of the instant specification, which states the following at para. 0015: “Dynamic labels are constructed online, which means during the runtime of the keyword search. The dynamic labels are constructed based on the set of keywords by mapping keywords of the set of keywords to vertices of the knowledge graph.”; see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes; and see He para. 0069: the IB-index is created at runtime); and
determining a subgraph of the knowledge graph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree) based on the dynamic labels (see He para. 0059-0060: the IB-index is utilized to answer keywords queries on the graph);
wherein the step of constructing dynamic labels includes:
obtaining keyword vertices by mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
obtaining for the keyword vertices distances between the keyword vertices and predecessors of the keyword vertices (see He para. 0059-0060: determination of the distance between keywords and nodes).
He does not appear to explicitly disclose wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph; and determining a subgraph of a knowledge graph based on static labels.
However, Li teaches:
wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph (see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph);
determining a subgraph of a knowledge graph based on static labels (see Li section 6.4.2: path query).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Li because labeling the graph with distances provides an index that greatly enhances query performance for graph queries (see Li section 6.4.3).

Claims 2-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over He and Li as applied to claim 1 above, and further in view of Jin et al. (U.S. Patent Application Publication No. 20130339352 A1, hereinafter referred to as Jin).
As to claim 2, He as modified by Li does not appear to explicitly disclose wherein dynamic labels are stored in the form of a matrix, wherein elements of the matrix indicate distances between keyword vertices and vertices of a knowledge graph.
However, Jin teaches wherein dynamic labels are stored in the form of a matrix, wherein elements of the matrix indicate distances between keyword vertices and vertices of a knowledge graph (see Jin para. 0081: labeling vertices of a graph is provided in the form of a distance matrix).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Li to include the teachings of Jin because it accelerates searches in the graph (see Jin para. 0075, 0077, and 0081).

As to claim 3, He as modified by Li and Jin teaches  wherein the elements of the matrix indicate a distance between a keyword vertex of the keyword vertices and a vertex of the knowledge graph  (see Jin para. 0081: labeling vertices of a graph is provided in the form of a distance matrix), when the vertex of the knowledge graph is a predecessor of the keyword vertex (see Jin para. 0077: only neighboring vertices are included).

As to claim 4, He as modified by Li and Jin teaches wherein an element of the elements is "null" when the vertex of the knowledge graph is not a predecessor of the keyword vertex (Note: In accordance with its definition in the relevant art, the claimed “null” is interpreted as an unknown, missing, not applicable, or undefined value1. See Jin para. 0163: the distance matrix only holds values for pairs of vertices that are within a certain distance of each other, and all other values are missing/undefined).

As to claim 6, He as modified by Li and Jin teaches wherein the set of keywords includes a number g of keywords and the dynamic labels are constructed for every keyword vertex Ki with 2 <= i <= g, such that the matrix is of the size (g-1) x n, wherein n is the number of vertices of the knowledge graph (see Jin para. 0074: pair-wise distance matrix between hub nodes).

As to claim 7, He as modified by Li and Jin teaches wherein the method further comprises: computing for each keyword vertex in a first keyword, a smallest distance between the keyword vertices of the first keyword and the keyword vertices of the other keywords (see He para. 0021: index structure for shortest path information between nodes and keywords; see Jin para. 0074: pair-wise distance matrix between hub nodes) based on static labels (see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph) and dynamic labels (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He and Li as applied to claim 1 above, and further in view of Chakrabarti et al. (U.S. Patent Application Publication No. 20150310073 A1, hereinafter referred to as Chakrabarti).
As to claim 9, He as modified by Li does not appear to explicitly disclose further comprising: mapping keywords of a set of keywords to edges of a knowledge graph.
However, Chakrabarti teaches further comprising: mapping keywords of a set of keywords to edges of a knowledge graph (see Chakrabarti para. 0068 and 0072: mapping of keywords to edges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Li to include the teachings of Chakrabarti because it enables validation of answers to keyword queries over knowledge graphs (see Chakrabarti para. 0066-0072).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over He and Li as applied to claim 1 above, and further in view of Wu et al. (U.S. Patent Application Publication No. 20200125727 A1, hereinafter referred to as Wu).
As to claim 10, He as modified by Li does not appear to explicitly disclose wherein edges of a knowledge graph are transformed into vertices using graph sub division.
However, Wu teaches wherein edges of a knowledge graph are transformed into vertices using graph sub division (see Wu para. 0072-0073 and Figs. 6-7: Graph partitioning by cutting edges of the graph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Li to include the teachings of Wu because graph partitioning enables separating a large graph into smaller, more manageable graphs that exhibit high similarity/connectedness (see Wu para. 0072-0073 and Figs. 6-7).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to keyword search over a knowledge graph.
a.	“null.” FOLDOC: Free Online Dictionary of Computing. Published 17 June 2003. Accessed 24 January 2022 from http://foldoc.org/null
Teaches on page 1 that “null” is defined as 	“A special value that may be stored in some database columns to represent an unknown, missing, not applicable, or undefined value.”.
b.	Chakrabarti, et al.; “SEMANTIC MATCHING AND ANNOTATION OF ATTRIBUTES”; U.S. PGPub. No. 20150227589 A1.
Teaches indexing techniques to enable keyword search on a graph (see abstract, para. 0070).
c.	Rennison, Earl; “Contextual Personalized Searching Across A Hierarchy Of Nodes Of A Knowledge Base”; U.S. Patent No. 8,620,909 B1.
Teaches performing text search on a knowledge base graph (see abstract).
d.	Elliott, Jack Winston; “SEMI-SUPERVISED QUESTION ANSWERING MACHINE”; U.S. PGPub. No. 20200074999 A1.
Teaches performing text search on a graph (see abstract).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See “null,” FOLDOC: Free Online Dictionary of Computing. Published 17 June 2003. Accessed 24 January 2022 from http://foldoc.org/null